DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,465,502. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to claim 2, the reference patent claims a motion multiplier system (claims 6, 15 26 ) for a surgical clip applier loaded with a plurality of clips (claims 1, 15, 26) and having a drive channel (claims 4, 15, 26) configured to longitudinal translation, and a pusher bar (claims 1, 15, 16) configured to advance a distal-most clip of the plurality of clips, the motion multiplier system comprising a bell crank gear (claims 6, 20, 26) pivotally connected to the pusher bar (claims 6, 20, 26); an accelerator rack (claims 6, 21, 26) operatively joined to the bell crank gear; and a biasing member (claims 6, 22, 26) interconnecting the drive channel and the accelerator rack, wherein a distal translation of the drive channel causes distal translation of the accelerator rack via the . 
With respect to claim 11, the reference patent claims a surgical clip applier, comprising: a plurality of clips (claims 1, 15, 26) loaded within a channel assembly (claims 1, 15, 26); a drive channel (claims 1, 15, 26) supported for reciprocal translation within the channel assembly (claims 1, 15, 26); a pusher bar (claims 1, 15, 26) supported for reciprocal translation within the channel assembly; and a motion multiplier system (claims 1, 6 15, 26) including: a bell crank gear pivotally connected to the pusher bar (claims 6, 20, 26); an accelerator rack operatively joined to the bell crank gear (claims 6, 21, 26); and a biasing member (claims 6, 21, 26) interconnecting the drive channel and the accelerator rack, wherein a distal translation of the drive channel causes distal translation of the accelerator rack via the biasing member (claims 6, 21, 22, 26), and wherein distal translation of the accelerator rack causes a first rotation of the bell crank gear and distal translation of the pusher bar (claims 6, 20, 21, 26).
With respect to claim 21, the reference patent claims a surgical clip applier, comprising: a housing including at least one handle (claims 1, 15), a channel assembly supported by and extending from the housing (claims 1, 15), a plurality of clips (claim 1, 15) loaded within the channel assembly (claims 1, 15 ); a drive channel (claims 1, 15) supported for reciprocal translation within the channel assembly (claims 1, 15); a pusher bar (claims 1, 15) supported for reciprocal translation within the channel assembly; and a motion multiplier system (claims 1, 6, 15) including: a bell crank gear pivotally connected to the pusher bar (claims 6, 20); an accelerator rack operatively joined to the .
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of U.S. Patent No. 9,549,741. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to claim 2 the reference patent claims a motion multiplier system (claims 9, 13 ) for a surgical clip applier loaded with a plurality of clips (claim 9) and having a drive channel (claim 11) configured to longitudinal translation, and a pusher bar (claim 9) configured to advance a distal-most clip of the plurality of clips, the motion multiplier system comprising a bell crank gear (claim 13) pivotally connected to the pusher bar (claim 13); an accelerator rack (claim 13) operatively joined to the bell crank gear; and a biasing member (claim 13) interconnecting the drive channel and the accelerator rack, wherein a distal translation of the drive channel causes distal translation of the accelerator rack via the biasing member (claim 13), and wherein distal translation of the accelerator rack causes a first rotation of the bell crank gear and distal translation of the pusher bar (claim 13). 
With respect to claim 11, the reference patent claims a surgical clip applier, comprising: a plurality of clips (claim 9) loaded within a channel assembly (claim 11); a drive channel (claim 9) supported for reciprocal translation within the channel assembly (claim 9); a pusher bar (claim 9) supported for reciprocal translation within the channel .
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of U.S. Patent No. 10,542,999. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to claim 2 the reference patent claims a motion multiplier system (claim 11 ) for a surgical clip applier loaded with a plurality of clips (claim 11) and having a drive channel (claim 11) configured to longitudinal translation, and a pusher bar (claim 11) configured to advance a distal-most clip of the plurality of clips, the motion multiplier system comprising a bell crank gear (claim 11) pivotally connected to the pusher bar (claim 11); an accelerator rack (claim 11) operatively joined to the bell crank gear; and a biasing member (claim 11) interconnecting the drive channel and the accelerator rack, wherein a distal translation of the drive channel causes distal translation of the accelerator rack via the biasing member (claim 11), and wherein distal translation of the accelerator rack causes a first rotation of the bell crank gear and distal translation of the pusher bar (claim 11). 
With respect to claim 11, the reference patent claims a surgical clip applier, comprising: a plurality of clips (claim 11) loaded within a channel assembly (claim 11); a 
With respect to claim 21, the reference patent claims a surgical clip applier, comprising: a housing including at least one handle (claims 11), a channel assembly supported by and extending from the housing (claims 11), a plurality of clips (claim 11) loaded within the channel assembly (claim 11); a drive channel (claim 11) supported for reciprocal translation within the channel assembly (claim 11); a pusher bar (claim 11) supported for reciprocal translation within the channel assembly; and a motion multiplier system (claim 11) including: a bell crank gear pivotally connected to the pusher bar (claim 11); an accelerator rack operatively joined to the bell crank gear (claim 11); and a biasing member (claim 11) interconnecting the drive channel and the accelerator rack, wherein a distal translation of the drive channel causes distal translation of the accelerator rack via the biasing member (claim 11), and wherein distal translation of the accelerator rack causes a first rotation of the bell crank gear and distal translation of the pusher bar (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771